Citation Nr: 9931131	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  97-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. B.A.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active, honorable service from January 1969 
to May 1970.  He had another period of service from February 
1972 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant is demonstrably unable to obtain or retain 
employment due to his post-traumatic stress disorder, and 
remains in virtual isolation in his community.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A Hospital Summary from the VA Hospital (VAH) in Dallas, 
Texas, shows that the appellant was hospitalized from June to 
July 1984 after complaining that he was depressed.  At that 
time, he stated that he did not like his lifestyle which 
centered around selling and using drugs.  He indicated that 
for many years, he had had nightmares which were related to 
his combat experiences in Vietnam.  According to the 
appellant, during service, his Military Occupational 
Specialty (MOS) was as a sniper, and he had many confirmed 
kills.  The appellant reported that one of the more stressful 
events occurred when his team was attacked, and he wounded a 
North Vietnamese female.  He noted that she did not die 
immediately so he had to "put a number of rounds in her 
head."  The appellant stated that at present, he had 
flashbacks and was dangerous to his family.  He reported that 
he went through episodes where he would ruminate about 
Vietnam, become agitated, and then start drinking and using 
drugs.  According to the appellant, because of the above 
episodes, he quit his job at the Post Office.  He indicated 
that he had recently reapplied for his old job.  Upon his 
discharge, his diagnoses included the following: (Axis I) 
PTSD, chronic; substance abuse, mixed alcohol and drugs, 
(Axis II) borderline and dyssocial features, and (Axis IV) 
moderate.  

In March 1985, the appellant underwent a VA psychiatric 
examination.  At that time, he complained of sleep 
disturbance with nightmares, increased irritability, and poor 
control.  The appellant stated that he had "weird" 
nightmares about killing people, and that on occasion, he 
would hit his wife upon waking up.  According to the 
appellant, he took medication to help alleviate his symptoms.  
Upon mental status evaluation, the examining physician stated 
that the appellant's speech was normal, and he answered his 
questions relevantly and coherently.  The appellant was 
oriented as to time, place, and person.  Thought content 
revealed emotional liability, often angry or depressed.  The 
appellant had occasional crying spells, and if he was 
drinking, he had occasional suicidal thoughts.  He showed 
increased irritability with poor control and startled waking.  
According to the examiner, the appellant did not show 
symptoms of survival guilt, nor did he describe anything 
resembling flashbacks.  The examiner noted that the appellant 
showed a lack of concentration and other symptoms compatible 
with a mild PTSD.  The diagnosis was of PTSD, chronic, mild, 
secondary to the appellant's experiences in combat.  It was 
the examiner's opinion that the appellant showed a moderate 
incapacity for employment or social adaptation.  

In an April 1985 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 10 percent disabling 
rating under Diagnostic Code 9411.  

In an October 1986 rating action, the RO granted a temporary 
100 percent disabling rating for the appellant's service-
connected PTSD, from August 4, 1986 to September 30, 1986, 
and increased his PTSD rating from 10 percent to 30 percent 
disabling, effective October 1, 1986.  At that time, the RO 
primarily based its decision on a Hospital Summary from the 
VA Medical Center (VAMC) in Waco, Texas, which showed that 
the appellant was hospitalized from August 4, 1986 to 
September 12, 1986.  The RO noted that upon admittance, the 
appellant stated that he had been nervous and depressed for 
some time.  The appellant gave a history of poor impulse 
control, and he noted that he was unable to hold a job.  He 
indicated that he had thought of killing himself, but not 
specifically.  According to the summary, during the 
appellant's hospitalization, he had paranoid ideation and he 
was threatening and litigious.  Upon his discharge, he was 
diagnosed with PTSD with depression, chronic.  

In an April 1987 rating decision, the RO granted a temporary 
100 percent disabling rating for the appellant's PTSD, from 
October 28, 1986 to March 31, 1986, and increased the 
appellant's PTSD rating from 30 percent to 50 percent 
disabling, effective April 1, 1987.  At that time, the RO 
primarily based its decision on the following medical 
evidence: (1) a Discharge Summary from the VAMC in Dallas, 
showing that the appellant was hospitalized from September 
21, 1985 to October 9, 1985, (2) a Discharge Summary from the 
VAMC in Waco, showing that the appellant was hospitalized 
from October 28, 1986 to February 10, 1987, and (3) a 
Discharge Summary from the VAMC in Topeka, Kansas, showing 
that the appellant was hospitalized from February 19, 1987 to 
March 12, 1987.  The RO stated that all of the above 
hospitalizations were due to the appellant's PTSD.  The RO 
noted that according to the Discharge Summary from the 
appellant's most recent hospitalization, from February to 
March 1987, the appellant was tense and hyperalert.  Other 
symptoms of the appellant's PTSD included intrusive memories 
and occasional nightmares.  According to the summary, the 
appellant experienced shame and guilt over some of the events 
that happened to him while he was in Vietnam.  The appellant 
was currently ashamed of his abuse to his own children and 
wife.  The summary indicated that upon discharge, the 
appellant agreed to undergo therapy.  

In an August 1987 rating action, the RO granted a temporary 
100 percent disabling rating for the appellant's PTSD, from 
June 17, 1987 to July 31, 1987, and confirmed the appellant's 
50 percent disabling rating for his PTSD, effective from 
August 1, 1987.  At that time, the RO primarily based its 
decision on a Discharge Summary from the Waco VAMC which 
showed that the appellant was hospitalized from June 17, 1987 
to July 9, 1987.  The RO noted that according to the summary, 
the appellant had almost overdosed from drugs.  The summary 
reflected that at present, the appellant indicated that he 
could not sleep and he felt worthless, and he talked of 
hurting himself and others.  According to the appellant, he 
still had dreams of receiving retribution for his behavior in 
Vietnam, and he noted that he had occasional crying spells.  
The summary showed that the appellant was given medication 
for his symptoms, and upon his discharge, he had accepted 
behavior and was not violent.  

In December 1988, the appellant underwent a VA psychiatric 
examination.  At that time, the examining physician noted 
that the appellant was currently serving five life sentences 
on five charges of aggravated robbery with a deadly weapon.  
The appellant stated that when he engaged in the robberies, 
he felt that he could not control his behavior.  He indicated 
that at present, he had nightmares about Vietnam and trouble 
falling asleep.  According to the appellant, he always died 
in the end of his dreams, and he revealed that he had dreams 
of shooting a female prisoner of war (POW) in Vietnam.  The 
appellant noted that he was a nervous person who "twitch[ed] 
wildly" if he heard a loud sound.  He reported that he had 
difficulty concentrating.  According to the appellant, he had 
attempted suicide in June 1988.  Upon mental status 
evaluation, the examiner stated that the appellant's affect 
was within normal limits, and no hallucinations or delusions 
were detected.  The examiner noted that the appellant had 
some difficulty in sustaining his concentration.  The 
diagnosis was of PTSD, chronic, moderate.

A VA psychiatric evaluation was conducted in February 1991.  
At that time, the appellant stated that his nightmares of 
Vietnam had become more frequent.  He indicated that his cell 
mates had commented that he was talking a lot in his sleep, 
and that he was very restless.  According to the appellant, 
he was depressed, and he stayed isolated most of the time.  
The appellant reported that if in the next two years he was 
unable to receive a reduction in his prison sentence, he 
would probably end his life.  Upon mental status evaluation, 
the examining physician stated that the appellant's speech 
was normal in rate and amount, and there was no evidence of 
hallucinations or delusions.  The appellant was oriented to 
time, place, and person.  The diagnosis was of PTSD, chronic, 
moderate.  

A private medical statement from D.W.W., Ph.D., dated in May 
1991, shows that at that time, Dr. W. indicated that he had 
treated the appellant in prison from October 1990 to April 
1991.  Dr. W. stated that during that time, the appellant's 
PTSD symptoms included significant sleep disturbance with 
frequent nightmares and flashbacks, hypervigilance, feelings 
of detachment or estrangement from others, constricted 
affect, and trouble concentrating.  Dr. W. also noted that 
the appellant was re-experiencing traumatic events, including 
one occasion when a fellow soldier stepped on a mine shortly 
after finding out he had become a father.  According to Dr. 
W., the appellant was experiencing "survivor's guilt."  It 
was Dr. W.'s opinion that the appellant was experiencing PTSD 
symptoms during the time that he was engaging in the illegal 
activities which, eventually, led to his arrest and 
incarceration.  

A VA psychiatric evaluation was conducted in August 1992.  At 
that time, the appellant stated that he was "not doing too 
well."  The appellant indicated that he was not currently 
taking any medication even though it had helped him in the 
past.  He reported that he was not receiving any medication 
at his facility because he could not "get along with 
Orientals."  The appellant revealed that he was still having 
difficulty sleeping and that he was experiencing a great deal 
of survivor's guilt.  According to the appellant, he was not 
receiving counseling because of budgetary constraints at his 
facility.  The appellant noted that he had recently received 
a letter from his wife asking for a divorce, and that since 
that time, his symptoms had become more severe.  Upon mental 
status evaluation, the examining physician stated that the 
appellant's speech was normal in rate and amount, and his 
mood was dysphoric.  The appellant's affect was constricted, 
depressed, and appropriate to expressed thought content.  The 
diagnosis was of PTSD, chronic, recent exacerbation.  

A private medical statement from B.P., M.A., a Licensed 
Professional Counselor, dated in June 1994, shows that at 
that time, Ms. P. indicated that she was currently treating 
the appellant for his PTSD.  Ms. P. stated that the 
appellant's PTSD symptoms included depression, insomnia, 
nightmares, flashbacks, hypervigilance, and irritability.  
According to Ms. P., the appellant's symptoms had recently 
undergone a dramatic increase, and she revealed that that he 
had been twice psychiatrically unassigned, which meant that 
he was excused from work because of his mental condition.  
Ms. P. noted that the reason why the appellant had been 
psychiatrically unassigned was because he had been having 
panic reactions when he walked by the wire and the guard 
houses that surrounded the perimeter of the prison.  Ms. P. 
reported that the appellant felt "compelled to go into 
combat mode."  According to Ms. P., the appellant had 
similar phobias of helicopters, diesel fuel, and Oriental 
people.  

In Ms. P.'s June 1994 statement, Ms. P. noted that the 
appellant experienced flashbacks, and that sudden loud noises 
caused him to have exaggerated startled responses.  The 
appellant also suffered from survivor's guilt, and he had 
indicated that "suicide" was a continuing option for him.  
Ms. P. noted that the appellant described himself as "numb" 
and "detached."  The appellant had complained of an 
inability to feel close to others, even to his wife and 
children.  According to the appellant, he avoided veteran's 
groups and meeting on the unit.  It was Ms. P.'s opinion that 
the appellant was "reliving" his Vietnam experiences when 
he participated in the illegal activities which ultimately 
resulted in his incarceration.  

Medical records from the Texas Department of Criminal 
Justice, Institutional Division, from November 1991 to July 
1994, show intermittent treatment for the appellant's PTSD.  

A private medical statement from C.B.S., M.D., dated in July 
1994, shows that at that time, Dr. S. indicated that he had 
received a letter from the appellant regarding the history of 
his PTSD.  Dr. S. stated that in addition, he had talked to 
Ms. P., the appellant's counselor in prison, and that she had 
also provided him with the appellant's PTSD history.  Dr. S. 
reported that although he had not personally interviewed the 
appellant, he speculated that the appellant's PTSD had become 
chronic and was severe because of continuing flashbacks and 
suicidal ideation.  

A private medical statement from a Dr. F., from the Texas 
Department of Criminal Justice, Institutional Division, dated 
in July 1994, shows that at that time, Dr. F. indicated that 
he was currently treating the appellant for his PTSD.  Dr. F. 
stated that the appellant was involved in individual and 
group therapy, and that he had displayed a wide variety of 
PTSD symptoms including depression, insomnia, nightmares, 
exaggerated startle response, flashbacks, and more severe 
dissociative states such as emotional numbing and suicidal 
ideation.  According to Dr. F., the appellant also expressed 
feelings of guilt and difficulty concentrating, and he 
reported phobias of helicopters, the smell of diesel fuel, 
concertina wire, and Oriental people.  It was Dr. F.'s 
opinion that the appellant's symptoms were severe and 
chronic.  Dr. F. stated that the appellant was taking 
medication to control his symptoms.  

In Dr. F.'s July 1994 statement, Dr. F. further indicated 
that the appellant had recently had two severe episodes of 
dissociative states that had left him feeling very much out 
of control and scared of what he might do.  Dr. F. reported 
that those periods were triggered by the concertina wire and 
guard towers that surrounded the prison.  According to Dr. 
F., the appellant had to encounter both several times per day 
when he went to and from his work place.  At those times, the 
appellant became industrially impaired.  Consequently, the 
appellant was mentally unassigned for work.  Dr. F. stated 
that the appellant was unable to go outside the prison to the 
grounds for exercise or relaxation because of his phobias.  

A private medical statement from Ms. P., dated in December 
1995, shows that at that time, Ms. P. indicated that the 
appellant's PTSD symptoms included hypervigilance and 
avoidance behaviors, depression, anxiety, flashbacks, 
intrusive thoughts, insomnia and nightmares, irritability and 
anger, and difficulties with relationships.  Ms. P. noted 
that the appellant had also exhibited dissociative episodes 
and suicidal ideation.  According to Ms. P., because of the 
severity of the appellant's PTSD symptoms, he had been 
psychiatrically unassigned for approximately one and one-half 
years.  Ms. P. reported that the appellant had been assigned 
to "no work detail" during that time and was thereby 
considered socially and industrially impaired.  It was Ms. 
P.'s opinion that the appellant had severe limitations 
because of social and psychological maladjustments, and that 
he suffered from painful chronic symptoms of PTSD on a daily 
basis which seriously curtailed his employability now and in 
the future.  

A private statement from the appellant's sister, Ms. N.G.R, 
dated in December 1995, shows that at that time, Ms. R. 
indicated that she supported the appellant's contentions that 
his service-connected PTSD had increased in severity.  

In December 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had been employed in 
prison since his incarceration in 1988.  (T.1).  The 
appellant stated that he had been working in the garment 
factory which was inside the walls of the prison.  (T.2).  
However, the appellant indicated that when he walked to work, 
he had to pass the concertina wire which surrounded the 
prison.  (Id.).  According to the appellant, the scene was 
similar to his experiences in Vietnam and caused him to have 
flashbacks.  (Id.).  The appellant noted that he started 
having nightmares and feeling depressed, and that he was 
subsequently psychiatrically unassigned and excused from 
work.  (T.2,11).  He reported that at present, even though he 
was allowed to mingle with the prison population, he chose 
not to because he would become paranoid.  (T.4).  According 
to the appellant, he was in his cell all day long.  (Id.).  
The appellant stated that at present, his PTSD symptoms 
included nightmares, hypervigilance, depression, lack of 
concentration, and suicidal tendencies.  (T.7).  He noted 
that he took medication for his PTSD symptoms.  (T.12).  At 
the appellant's hearing, Ms. P., the appellant's counselor in 
prison, testified that in the last two years of treatment, it 
was her opinion that the appellant's PTSD symptoms had 
worsened.  (T.11).  According to Ms. P., the appellant had 
not worked in the last year and a half.  (Id.).  

Medical records from the Texas Department of Criminal 
Justice, Institutional Division, and the University of Texas 
Medical Branch Hospitals, from April 1997 to March 1998, show 
mostly treatment for unrelated disorders. 


II.  Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the appellant need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The appellant has 
stated that the symptoms of his service-connected PTSD have 
increased.  The Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107.  When 
the appellant submits a well grounded claim, VA must assist 
him in developing facts pertinent to that claim.  

In this regard, in February 1999, the Board remanded this 
case.  At that time, the Board noted that the appellant had 
been scheduled for a VA examination in September 1998, and 
that the examination had been canceled due to "not enough 
information."  The Board indicated that the appellant had 
not been given the opportunity to explain his failure to 
report for the examination.  Accordingly, the Board remanded 
the case and requested that the RO contact the appellant and 
request that he explain why he had "good cause" for his 
failure to report to his scheduled VA examination.  The Board 
observes that in March 1999, the appellant submitted VA Form 
21-4138, Statement in Support of Claim.  At that time, the 
appellant indicated that when he learned that his September 
1998 VA examination was to be conducted via telephone, he was 
very upset.  He stated that he believed that the interview 
would have been unfavorable to him because he would not have 
been able to interact with the psychiatrist "face-to-face."  
According to the appellant, he was also concerned that a 
prison guard could have listened to the conversation, which 
would have been very intimidating to him, and he would not 
have felt free to discuss his PTSD.  In light of the above, 
the Board is satisfied that all relevant evidence is of 
record, and that the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim has 
been met. 

Disability evaluations are administered under the VA Schedule 
for Rating Disabilities that is found in 38 C.F.R. Part 4 
(1999) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 
38 C.F.R. § 3.102 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App.  289 (1996); Karnas, 
1 Vet. App. at 308.; see also VAOPGCPREC 11-97 (1997).  Thus, 
the appellant's psychiatric disorder must be evaluated under 
both the old and the new rating criteria to determine which 
version is most favorable to him.  

As noted above, the appellant is currently evaluated as 50 
percent disabled under 38 C.F.R. § 4.132 Diagnostic Code 
9411.  Diagnostic Code 9411 provides the rating criteria for 
PTSD.

The rating criteria in effect for mental disorders prior to 
November 1996, are as follows:  

A  50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The individual must be demonstrably unable 
to obtain or retain employment.

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders is as follows:

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In the instant case, the appellant essentially contends that 
an increased evaluation is warranted for his PTSD condition.  
He maintains that symptoms associated with this condition 
reflect a greater disability picture than currently assessed.  

Following a careful and considered review of the record, the 
Board finds that, with resolution of all reasonable doubt in 
favor of the appellant, symptomatology associated with the 
appellant's psychiatric disorder is productive of total 
impairment pursuant to the rating criteria in effect prior to 
November 1996.  In that regard, the Board finds that the 
evidence shows that symptoms associated with the appellant's 
PTSD condition, which include depression, insomnia, 
nightmares, exaggerated startle response, flashbacks, 
emotional numbing, suicidal ideation, difficulty 
concentrating, and survivor's guilt, are consistent with 
findings that the appellant is demonstrably unable to obtain 
or retain employment.  The Board recognizes that the 
appellant is currently in prison and that as a consequence, 
his employment opportunities are limited.  However, the 
evidence of record shows that although it is possible for the 
appellant to work in prison, he is unable to work because of 
his PTSD symptoms.  Apparently, in order to get to his 
workplace, the appellant had to walk by wire and guard houses 
which surrounded the prison, and those scenes triggered 
Vietnam flashbacks for him and caused his PTSD symptoms to 
worsen.  The evidence of record reflects that the appellant 
has been psychiatrically unassigned and that he has not 
worked in a year and a half.  Moreover, the Board notes that 
in Ms. P.'s December 1995 statement, Ms. P. indicated that 
the appellant had severe limitations because of social and 
psychological maladjustments, and that he suffered from 
painful chronic symptoms of PTSD on a daily basis which 
seriously curtailed his employability now and in the future.  

The Board further recognizes that given that the appellant is 
in prison, which essentially means that he is isolated from 
society at large, the appellant is in further isolation 
because he chooses not to interact with the rest of the 
prison population.  The Board notes that in the appellant's 
December 1995 hearing, the appellant testified that even 
though he was allowed to mingle with the prison population, 
he chose not to because he would become paranoid.  (T.4).  
According to the appellant, he stayed in his cell all day 
long.  (Id.).  In addition, the Board observes that in Dr. 
F.'s July 1994 statement, Dr. F. indicated that the appellant 
had phobias which included, among others, concertina wire and 
the smell of diesel fuel.  According to Dr. F., the appellant 
was unable to go outside the prison to the grounds for 
exercise or relaxation because of his phobias.  

While the appellant's PTSD disability picture does not meet 
each of the criteria of a 100 percent schedular evaluation, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the criteria in Diagnostic Code 9411 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation (under the regulation for 
rating mental disorders effective prior to November 7, 1996).  
See Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  As aptly noted above, at 
least two of the three criteria for a 100 percent rating are 
independently met in the appellant's case.  

Further, the law provides that a total disability rating 
based on individual unemployability due to a service- 
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. § 3.340, 
3.341, 4.16 (1999).  However, the Board notes that the 
appellant's single service-connected disability has, in this 
decision, been found by the Board to warrant a full 100 
percent evaluation under the schedular provisions of the 
former 38 C.F.R. § 4.132, Diagnostic Code 9411.  Thus, the 
requirements for a 100 percent schedular rating under 38 
C.F.R. § 4.16(c) (1996) are likewise not for consideration in 
this instance.

Accordingly, for the foregoing reasons, the Board concludes 
that the record supports a grant of entitlement to a 100 
percent evaluation for PTSD under the criteria for rating 
psychiatric disorders effective prior to November 1996.  In 
view of the grant of total benefits for the service-connected 
psychiatric disorder, the Board needs not to examine the 
propriety of evaluating the appellant's psychiatric disorder 
under the criteria for rating mental disorders that became 
effective November 7, 1996.  See 38 U.S.C.A. §§ 1155; 
5107(b); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).


ORDER

A 100 percent schedular evaluation for post-traumatic stress 
disorder is granted, subject to the law and regulations for 
the award of monetary benefits.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

